Upon an indictment charging the defendant with a violation of the prohibition law, he was convicted as charged, and the jury assessed a fine of $250, for which the defendant and sureties confessed judgment. The court added six months' hard labor for the county, and appellant was duly sentenced accordingly. From the judgment of conviction he appealed. The appeal here is upon the record proper, there being no bill of exceptions. Upon examination, the record is found to be regular in all things. No error being apparent on the record, the judgment of conviction appealed from is affirmed.
Affirmed.